      Case 2:19-cr-00202-RHW             ECF No. 45   filed 07/01/20   PageID.135 Page 1 of 1




 1                                                                                    FILED IN THE
                                                                                  U.S. DISTRICT COURT
                                                                            EASTERN DISTRICT OF WASHINGTON
 2
 3
                             UNITED STATES DISTRICT COURT                     Jul 01, 2020
                                                                                 SEAN F. MCAVOY, CLERK
                         EASTERN DISTRICT OF WASHINGTON
 4
 5
     UNITED STATES OF AMERICA,                            No. 2:19-CR-00202-RHW-1
 6
 7                          Plaintiff,                    ORDER GRANTING
                                                          DEFENDANT’S MOTION TO
 8                          v.                            MODIFY RELEASE CONDITIONS
 9
     JOSE ESQUIVEL GARCIA,                                MOTION GRANTED
10
                                                            (ECF No. 44)
11                          Defendant.
12
           Before the Court is Defendant’s Motion to Modify Conditions of Release,
13
     ECF No. 44. Defendant recites in his motion that the United States does not
14
     oppose this request.
15
           Specifically, Defendant requests permission to be removed from electronic
16
     monitoring.
17
           The Court finding good cause, IT IS ORDERED Defendant’s Motion, ECF
18
     No. 44, is GRANTED. Defendant will no longer be required to participate in
19
     electronic monitoring as required in condition #28.
20
           All other terms and conditions of pretrial release not inconsistent herewith
21
     shall remain in full force and effect.
22
           IT IS SO ORDERED.
23
           DATED July 1, 2020.
24
25
                                     _____________________________________
26                                             JOHN T. RODGERS
27                                    UNITED STATES MAGISTRATE JUDGE
28



     ORDER - 1
